Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 1 of 17 PageID #: 114




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA

  PATRINA COULON.,                                    )
                                                      )
         Plaintiff,                                   )
                                                      )
         v.                                           )       Case No. 6:21-cv-00019
                                                      )
  ST. MARY PARISH SCHOOL BOARD,                       )
  DOES 1-10, ABC INSURANCE COMPANIES                  )
                                                      )
                                                      )
         Defendants.                                  )
                                                      )

                               FIRST AMENDED COMPLAINT

        NOW INTO COURT, through undersigned counsel, comes Plaintiff, Patrina Coulon, who

 brings this suit against her former employer, St. Mary Parish School Board, alleging violations of

 Title VII of the Civil Rights Act and the Louisiana Constitution.

                                        INTRODUCTION

        1.      This is a case about how special education paraprofessional Plaintiff Patrina

 Coulon was forced to endure a pattern of sexual harassment and retaliation by her co-workers

 and supervisors.

        2.      In January, 2019, Ms. Coulon began working at Morgan City High School, a

 school within the St. Mary Parish Schools district, as a paraprofessional in the special education

 program.

        3.      Almost immediately, Ms. Coulon was subjected to sexual harassment by her co-

 workers, who used sexually explicit words and actions to mock her in front of the special-needs

 students, some of whom were harassed themselves.




                                                  1
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 2 of 17 PageID #: 115




        4.         Ms. Coulon, who is Black, tried to report the harassment and inappropriate

 behavior to her supervisor, who responded with a race-based threat, telling Ms. Coulon “white

 don’t eat white and you’ll be out the door.”

        5.         The harassment continued and Ms. Coulon eventually reported it again.

 Unfortunately, her supervisor’s threat came to fruition: Instead of punishing the harassers,

 Defendants transferred Ms. Coulon to another classroom and, soon thereafter, terminated her.

        6.         And at the same time, a rat trap was placed on Ms. Coulon’s driveway – a clear

 signal of how she was perceived for reporting the sexual harassment.

        7.         Accordingly, Ms. Coulon brings this lawsuit.

                                                PARTIES

        8.         Plaintiff Patrina Coulon is of the full age of majority and is domiciled in St. Mary

 Parish, Louisiana. She brings this lawsuit to enforce her rights related to the harassment and

 retaliation experienced as an employee of St. Mary Parish School District and Morgan City High

 School.

        9.         Defendant St. Mary Parish School Board is, upon information and belief, the

 juridical entity which has administrative control over schools in the St. Mary Parish School

 District, including Morgan City High School. Upon information and belief, St. Mary Parish

 School District has twenty or more employees for each working day in each of twenty or more

 calendar weeks in any given year.

        10.        Doe Defendants 1-10 are individuals or entities not currently known to Plaintiff

 who may have participated in, allowed, or otherwise perpetuated the harassment and other claims

 alleged herein.




                                                     2
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 3 of 17 PageID #: 116




        11.     ABC Insurance Companies are insurance companies not currently known to

 Plaintiff who have issued and currently have in effect one of more policies of insurance covering

 one of more of the Defendants named herein.

                                  VENUE AND JURISDICTION

        12.     Venue is proper pursuant to 28 U.S.C. § 1391 in that Defendants are subject to

 personal jurisdiction in the Western District of Louisiana. The St. Mary Parish School Board

 maintains its principal place of business in the Western District of Louisiana, conducts business

 activities within the Western District of Louisiana, and a substantial part of the events giving rise

 to the claims occurred in the Western District of Louisiana.

        13.     This court has subject matter jurisdiction over Plaintiff’s claims pursuant to 28

 U.S.C. § 1331, in that Patrina Coulon’s claims arise under the laws of the United States.

 Specifically, she brings this action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

 2000e. This court has supplemental jurisdiction over Ms. Coulon’s claims arising from state law

 in accordance with 28 U.S.C. § 1367.

        14.     Ms. Coulon has exhausted all administrative remedies by filing a charge with the

 Equal Employment Opportunity Commission on December 30, 2019. The EEOC issued a right

 to sue letter on October 16, 2020.

                                   FACTUAL ALLEGATIONS

        15.     On January 11, 2019, Plaintiff Patrina Coulon started a new job as a

 paraprofessional at Morgan City High School (“Morgan High”), a school within the St. Mary

 Parish School district which is managed by the St. Mary Parish School Board (“Board”).




                                                   3
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 4 of 17 PageID #: 117




         16.      Ms. Coulon was eager to begin her work assisting students in the special needs

 program with their daily activities, but was shocked when she became the target of harassment

 almost immediately.

         17.      On her first day of employment, Ms. Coulon’s supervisor, Marilyn Guarisco, set

 the tone of what would to expect during introductions, telling Ms. Coulon that “We are not

 friends” and implying that she would not be receptive to any complaints or concerns should they

 arise on the job.

         18.      Soon thereafter, Ms. Coulon’s co-workers subjected her to a pattern of pervasive

 and harmful sexual harassment, much of which occurred in the presence of special needs

 students or even targeted the children directly.

         19.      The harassers included a “clique” of employees including Ms. Guarisco, Shantell

 Kitchen (then Shantell Morse), Beverly Morris, Sabrina Gaspard, and others.

         20.      Initially, the sexualized language and suggestions took place primarily over text

 messages. For example:

         Fig. 1: Text from Marilyn Guarisco.




 Fig. 2: Text from Shantell Morse. “Trina” was the nickname for Ms. Coulon.




                                                        4
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 5 of 17 PageID #: 118




 Fig. 3 Texts from Marilyn Guarisco, Sabrina Gaspard, and Ms. Pat




                                                        5
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 6 of 17 PageID #: 119



 Fig. 4: Text from Marilyn Guarisco




 Fig. 5: Text from Marilyn Guarisco




 Fig. 6: Texts from Marilyn Guarisco and Shantell Morse




                                                          6
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 7 of 17 PageID #: 120




         21.    The sexualized language via text message was offensive to Ms. Coulon and made

 her uncomfortable. So long as it was only by text message, however, it would have been

 somewhat manageable, and she participated in some non-sexualized conversations in an effort to

 fit in, a common response by harassment victims.

         22.    However, it was much harder for Ms. Coulon to endure sexualized discussions

 that occurred verbally in the classroom, often in front of the special-needs students.

         23.    These dramatically increased Ms. Coulon’s level of discomfort.

         24.    It seemed that the members of the clique thought that the students were so

 impaired as to be completely insensate to their discussions.

         25.    On one occasion, several of Ms. Coulon’s co-workers were openly discussing oral

 sex in the presence of students. They asked Ms. Coulon to weigh in on their conversation, but

 Ms. Coulon refused because it was not work-appropriate and none of their business no matter the

 environment.

         26.    Instead of changing the subject, Ms. Coulon’s co-workers ridiculed her. One co-

 worker took the ridicule so far as to leave the building to buy a pickle before returning to the

 classroom and demonstrating to Ms. Coulon – and in front of the students – how to perform oral

 sex.

         27.    On another occasion, a co-worker used a banana to similarly mime sexual acts on

 top of a classroom desk and, again, in front of students. Specifically, Ms. Guarisco took a banana

 that had been left over from a student’s lunch and pushed it into Beverly’s genitals to mime sex

 acts.




                                                  7
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 8 of 17 PageID #: 121




        28.     Photos of Shantell Morse demonstrating sexual acts to Ms. Coulon in the

 classroom are seen below. Students (faces omitted by red bars) can be seen in the background

 watching Ms. Morse.




        29.     Ms. Coulon’s co-workers became obsessed with her sex life, simply because she

 did not want to have explicit, sexual conversations at work.

        30.     Some other examples of sexual harassment directed at Ms. Coulon include:

                a.     Comments about Ms. Coulon’s breasts and nipples. For example, Ms.

                       Coulon’s co-workers would say “Why you shooting everyone?” when Ms.

                       Coulon’s nipples were erect.;

                b.     Comments about other female co-workers’ breasts. For example, Sgt.

                       Stubbs would talk extensively about the size of Ms. Morse’s breasts in

                       front of Ms. Coulon.

                c.     Making sexual implications about “sucking heads” while Ms. Coulon was

                       eating crawfish;




                                                 8
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 9 of 17 PageID #: 122




                d.     Buying unwanted lingerie and other clothing for Ms. Coulon so she could

                       “get sexy with” her husband;

                e.     Encouraging Ms. Coulon to get her private areas waxed;

                f.     Detailed discussions of the presumed penis sizes of various co-workers.

                       For example, Shantell Morse and Sgt. Stubbs discussing his penis size and

                       comparing it to the size of his hands;

                g.     Direct comments, such as calling Ms. Coulon a “bitch” to her face.

         31.    Ms. Coulon’s co-workers appeared particularly fixated on whether Ms. Coulon

 was engaging in oral sex with her husband. Their comments repeatedly came back to this topic.

 (E.g., “suckem girl,” “never by pass honeymoon,” suck “Until he is dry,” practicing “good blows

 job” [sic].)

         32.    The comments about Ms. Coulon’s nipples (e.g., “Why you shooting everyone?”)

 were particularly offensive because Ms. Coulon’s nipples were reacting to a thyroid cancer

 medication she was on. To have students’ and co-workers’ attention drawn to the physical

 manifestation of her thyroid cancer treatment was humiliating.

         33.    Shantell Morse purchased an item of lingerie and presented it to Ms. Coulon in

 the classroom. See Fig. 3, supra.

         34.    Many of these comments and acts were done in the presence of the special

 education students which Ms. Coulon found to be especially inappropriate.

         35.    Ms. Coulon also observed harassment directed at the students in the special needs

 classroom. Ms. Coulon’s co-workers would make jokes about the students and mock them, for

 instance by wrapping a student entirely in toilet paper while she was in the bathroom.




                                                 9
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 10 of 17 PageID #: 123




         36.     Another student hated to have her head covered with a blanket, so Ms. Coulon’s

  co-workers would cover her with a blanket as a punishment.

         37.     One student was physically assaulted by a co-worker who twisted the student’s

  arm and jerked him violently to the ground.

         38.     When Ms. Coulon complained about being called inappropriate names to Ms.

  Guarisco, her supervisor, she was told “You won’t be here long cause this is my class.”

         39.     Undeterred, Ms. Coulon reported the harassment to other supervisors, but none of

  the harassers received any punishment or reprimand.

         40.     In one such instance, Ms. Coulon was on her way to speak with the principal

  about the harassment. But before she could, she ran into the assistant principal, Kim Caesar, who

  told Ms. Coulon “white don’t eat white and you’ll be out the door,” a shocking warning that Ms.

  Coulon, as a Black woman, should think twice before reporting her white co-workers.

         41.     The summer break brought some relief from harassment, but Ms. Coulon was

  dismayed upon returning for the Fall semester to learn that the sexual comments and activity

  would continue.

         42.     Ms. Coulon met with Principal Mickey Fabre in October, 2019, but instead of

  punishing her harassers Ms. Coulon was transferred to the science department.

         43.     But on December 5, 2019, Ms. Coulon was told that the science department had

  no need for a paraprofessional, so the school terminated her employment.

         44.     Two days after her termination, Ms. Coulon awoke to a rat trap in her driveway,

  which she understood as a message admonishing her for “ratting out” her co-workers.

         45.     Upon information and belief, Ms. Coulon’s position in the special needs

  classroom has since been filled.



                                                 10
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 11 of 17 PageID #: 124




          46.      Months later, after filing an EEOC charge, Ms. Coulon accepted a new position as

  a bus driver for St. Mary Parish School District. In addition to being outside Ms. Coulon’s

  preferred field of work, the new position is less desirable because it is significantly further from

  her home, requires longer and more inconvenient hours, has strained her ability to be available as

  a parent, carries an additional financial burden because she is not reimbursed for gas and other

  costs, and other factors.

          47.      At no point throughout Ms. Coulon’s employment did she receive any negative

  performance evaluations, reviews, or other feedback that would explain why her employer

  transferred her to another department and then terminated her after reporting the harassment.

          48.      In May 2020, Principal Fabre stated at a St. Mary Parish School Board hearing

  that he did not believe that Ms. Coulon1 should have been terminated and, further, that the

  district personnel director, acting on behalf of the Board and Superintendent Teresa Bagwell,

  instructed him to write-up another teacher on bogus facts in an effort to avoid legal liability.

          49.      In short, Ms. Coulon endured sexual and race-based harassment from her co-

  workers, but Defendants retaliated against Ms. Coulon by transferring her and then terminating

  her instead of addressing the problem. Meanwhile, her harassers are still employed in the special

  needs classroom.

          50.      As a result. Ms. Coulon suffered a loss of wages, as well as damages related to the

  emotional toll of enduring discrimination.

          51.      On December 18, 2019, Ms. Coulon filed a charge with the Equal Employment

  Opportunity Commission.

          52.      On October 16, 2020, the EEOC issued Ms. Coulon a Right to Sue letter.


  1
   Although Mr. Fabre did not state a name at the hearing, upon information and belief he was referring to Ms.
  Coulon.

                                                          11
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 12 of 17 PageID #: 125




                                       CLAIMS FOR RELIEF

                             Each claim alleged against every Defendant

      Count One – Sexual Discrimination in Violation of Title VII of the Civil Rights Act

         53.     Plaintiff realleges and incorporates each and every foregoing paragraph.

         54.     Title VII of the Civil Rights Act prohibits an employer from “discriminat[ing]

  against any individual with respect to his compensation, terms, conditions, or privileges of

  employment, because of such individual's race, color, religion, sex, or national origin.” 42 U.S.C.

  § 2000e-2(a)(1).

         55.     Sexual harassment is a form of discrimination based on sex under Title VII. See,

  e.g. Lemaire v. Louisiana Dept. of Transp., 480 F.3d 383, 387 (5th Cir. 2007).

         56.     A plaintiff can prove discrimination under Title VII with either circumstantial or

  direct evidence. Laxton v. Gap, Inc., 333 F.3d 572, 578 (5th Cir.2003).

         57.     Here, Ms. Coulon has alleged direct evidence of discrimination, namely the

  harassment perpetuated by various supervisors acting on behalf of Defendants.

         58.     Ms. Coulon has also alleged a prima facie case of circumstantial discrimination

  because she is a member of a protected class, was qualified for her position, and suffered an

  adverse employment action while other similarly situated employees were treated more

  favorably because they were not the victims of harassment. Rutherford v. Harris County Texas,

  197 F.3d 173, 184 (5th Cir. 1999).

       Count Two – Racial Discrimination in Violation of Title VII of the Civil Rights Act

         59.     Plaintiff realleges and incorporates each and every foregoing paragraph.

         60.     Title VII of the Civil Rights Act prohibits an employer from “discriminat[ing]

  against any individual with respect to his compensation, terms, conditions, or privileges of



                                                  12
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 13 of 17 PageID #: 126




  employment, because of such individual's race, color, religion, sex, or national origin.” 42 U.S.C.

  § 2000e-2(a)(1).

         61.      Here, Defendants directly discriminated against Plaintiff when she reported the

  harassment but was told “White don’t eat white and you’ll be out the door,” as well as other

  alleged conduct.

         62.      Ms. Coulon has also alleged a prima facie case of circumstantial discrimination

  because she is Black, was qualified for her position, and suffered an adverse employment action

  while other similarly situated employees were treated more favorably because they were not

  Black. Lee v. Kansas City Southern Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009).

              Count Three – Retaliation in Violation of Title VII of the Civil Rights Act

         63.      Plaintiff realleges and incorporates each and every foregoing paragraph.

         64.      Title VII of the Civil Rights Act also protects employees who suffer an adverse

  employment action because they engaged in a protected activity. Shackelford v. Deloitte &

  Touche, LLP, 190 F.3d 398, 408 (5th Cir. 1999)

         65.      Many activities are considered “protected” under Title VII, including but not

  limited to reporting or opposing harassment. Carter v. Town of Benton, 827 F.Supp.2d 700

  (W.D. La. 2010).

         66.      Here, Ms. Coulon reported harassment to Defendants, who responded by

  transferring her to another department and then terminating her employment.

         67.      Ms. Coulon reasonably believed that the practices she complained of were

  unlawful.

         68.      Ms. Coulon’s transfer and termination would not have occurred but for her

  reporting the harassment, as it occurred directly in response to her reporting.



                                                   13
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 14 of 17 PageID #: 127




         69.     That Defendants ordered Mr. Fabre to fabricate reasons to write-up an employee

  to avoid legal liability suggests that Defendants did not act in good faith when they transferred

  and terminated Ms. Coulon.

   Count Four – Perpetuation of a Hostile Work Environment in Violation of Title VII of the
                                      Civil Rights Act
         70.     Plaintiff realleges and incorporates each and every foregoing paragraph.

         71.     Under Title VII, a plaintiff may have a claim for a hostile work environment if

  she belongs to a protected group, was subjected to sexual harassment that affected a term,

  condition, or privilege of her employment, and the employer knew or should have known about

  the harassment and did not adequately address it. Royal v. CCC&R Tres Arboles, L.L.C., 736

  F.3d 396, 401 (5th Cir. 2013).

         72.     Here, Ms. Coulon was the subject of unwanted sexual harassment over a period of

  months and the harassment continued until she was transferred and then terminated.

         73.     The harassment was allowed to continue, despite Ms. Coulon appealing to her

  supervisors, one of which actually participated in the harassment and threatened her not to

  continue reporting said harassment.

         74.     Ms. Coulon also witnessed harassment of students, which she reported. But the

  harassers were not reprimanded and, upon information and belief, are still working with those

  students.

         75.     The hostile work environment was pervasive and ongoing and Ms. Coulon’s

  efforts to mitigate the harassment only made her the subject of further harassment.

         76.     The harassment even continued post-termination, as Ms. Coulon’s co-workers are

  believed to have left a rat trap on her driveway as a warning.




                                                  14
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 15 of 17 PageID #: 128




  Count Five – Violation of Louisiana Employment Discrimination Law (La. R.S. 23:3021, et
                                           seq.)
         77.     Plaintiff realleges and incorporates each and every foregoing paragraph.

         78.     Louisiana law makes it illegal for an employer to “[i]ntentionally fail or refuse to

  hire or to discharge any individual, or otherwise to intentionally discriminate against any

  individual with respect to his compensation, or his terms, conditions, or privileges of

  employment, because of the individual's race, color, religion, sex, or national origin.” La. R.S.

  23:332.

         79.     The Louisiana anti-discrimination law shares a similar scope and applicability to

  its federal counterparts plead herein. White v. Golden, 982 So.2d 234, 243 (La. App. 2008).

         80.     For the reasons stated above, Defendants discriminated against Ms. Coulon based

  on both her gender and race in violation of Louisiana law.

            Count Six – Breach of Implied Covenant of Good Faith and Fair Dealing

         81.     Plaintiff realleges and incorporates each and every foregoing paragraph.

         82.     Every contract in Louisiana carried an implied covenant of good faith and fair

  dealing. Grisaffi v. Dillard Dep't Stores, Inc., 43 F.3d 982, 983 (5th Cir.1995).

         83.     Defendants failed to act in good faith and fair dealing with regards to Ms.

  Coulon’s employment contract when they transferred her and then terminated her based on a lack

  of need in the department to which they transferred her.

               Count Seven – Breach of Louisiana’s Whistleblower Protection Law

         84.     Louisiana law prohibits “reprisal” against any employee who “discloses or

  threatens to disclose a workplace act or practice that is in violation of state law” after “advising

  the employer of the violation of law.” R.S. 23:967.




                                                   15
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 16 of 17 PageID #: 129




            85.      Public employees like Ms. Coulon have additional protections under R.S.

  42:1169, which promises that an employee who is punished for reporting even rule violations is

  “entitled to reinstatement of his employment and entitled to receive any lost income and benefits

  for the period of any suspension, demotion, or dismissal.”

            86.      Here, Ms. Coulon disclosed workplace acts and practices that violated the

  Louisiana Employment Discrimination Law, state law of battery, and other state laws covering

  the treatment of students.

            87.      Ms. Coulon was subject to reprisal and punishment for reporting those violations

  of law.

                                           RELIEF REQUESTED

            88.      Wherefore Plaintiff requests judgment to be entered against Defendants and that

  the Court grant the following:

                  a. Declaratory relief;

                  b. Judgment against Defendants for Plaintiff’s asserted causes of action;

                  c. Award of compensatory damages;

                  d. Award of special damages;

                  e. Award costs and attorney’s fees;

                  f. Order such other and further relief at law or in equity to which Plaintiff may be

                     justly entitled.




                                                        16
Case 6:21-cv-00019-MJJ-PJH Document 15 Filed 07/12/21 Page 17 of 17 PageID #: 130




                                     Respectfully submitted,

                                     PATRINA COULON, by and through their counsel,

                                     /s/ David Lanser
                                     David Lanser (La. Bar No. 37764)
                                     William Most (La. Bar No. 36914)
                                     Law Office of William Most
                                     201 St. Charles Ave., Ste. 114, # 101
                                     New Orleans, LA 70170
                                     T: (504) 509-5023
                                     Email: david.lanser@gmail.com




                                       17
